internal_revenue_service department of the treasury washington dc person to contact telephone number refer reply to cc tege eoeg teb plr-143179-01 date date number release date index number legend center university state issuer bonds hospital county district county board_of education commission date year dear this is in response to your request for a ruling that the proposed use of the center by specified groups of users proposed user groups and for the specified uses proposed uses described in the request does not constitute private_business_use under sec_141 of the internal_revenue_code the code facts and representations you represent the following facts the university is a land-grant state university publicly funded and governed by state laws the issuer the governing body of the university is a body corporate of the state and is authorized to issue bonds in order to carry out its function under state law on date the issuer issued the bonds in part for the purpose of paying a portion of the costs of acquiring constructing and equipping of the center and related capital improvements at the university and reimbursing the university for certain prior capital expenditures made for such purpose the hospital is an instrumentality of the state established pursuant to state law as a c corporation and created in part to provide teaching facilities for the university the center is a multipurpose fitness and recreation center with the following facilities two swimming pools a wet classroom two gymnasiums for basketball volleyball and badminton weight and fitness areas a climbing wall a running and walking track racquetball and squash courts multipurpose rooms for aerobics martial arts and dance activities an outdoor recreation equipment center a wellness center a resource library study areas a classroom a conference room a juice bar and socialization areas the center is operated by university employees the center will be used for credit-bearing university courses including internships or practical training for exercise physiology occupational therapy sports management recreation and physical education and other curricular activities in addition the center furthers the educational mission of the university by facilitating health and fitness activities with the goal of teaching health and fitness values and establishing lifelong wellness habits to its users students are automatically members of the center faculty and staff may join upon payment of a membership fee activity fees paid_by students are used as the primary source of repayment for the bonds membership fees paid_by faculty and staff are intended solely to cover the attendant costs of operating the center the center was opened for use by students faculty and staff in july of year in addition to students faculty and staff already using the center the university would like to open the center for use by the proposed user groups and for the proposed uses the proposed user groups and the proposed uses are described as follows spouses and dependent_children of students faculty and staff of the university the use by this group will be conditioned upon the payment of additional fees as with the faculty and staff membership fees the additional fees for this group are intended to cover the attendant costs of operating the center retired faculty and staff of the university who continue to obtain their health_insurance_coverage through the university eligible retired faculty and staff of the university are offered access to health care coverage through the university based upon their prior employment with the university employees of the hospital and their spouses and dependent_children the hospital is the successor to the prior university-owned teaching hospital as part of the transition from the university-owned and operated teaching hospital to the hospital employees of the university-operated hospital were permitted to elect either to become hospital employees or to remain university employees consequently the hospital is staffed by university employees and distinct from them hospital employees limited number of guests of members of the center guest passes would be available to out-of-town guests limited to two per visit or to university employees interested in membership at a cost of dollar_figure per visit the use of the center by guests will be restricted to use for their personal health recreational and educational use participants in on-campus programs sponsored presented and operated by the university such as professional enrichment conferences aside from its function of education of undergraduate and graduate students the university provides agricultural fire safety and other educational programs that are open to the general_public on the same basis to all these programs require preregistration and payment of fees which are retained by the university the university may contract with an individual to make one or more presentations as part of a conference that is sponsored presented and operated by the university the center will not be used by contracted individuals for their presentations the compensation paid to the contracted individuals will be a flat fee and will not be based upon the number of program participants the center will not be open for use by participants in programs sponsored presented or operated by any nongovernmental person participants in university-sponsored on-campus programs such as summer youth sports camps the university sponsors and operates summer youth sports camps on the university campus as part of its community educational mission the camp personnel are compensated through the university employee payroll and operate the youth sport camps in the capacity of university employees the fees collected for these activities are deposited into and expended from special state revenue accounts participants in university-sponsored non-credit classes at the center the university offers to the general_public on the same basis to all non-credit classes such as yoga aerobics dance nutrition and self-defense classes these classes are taught by university employees and require preregistration and payment of designated fees which are retained by the university students participating in activities conducted by the county board_of education and the commission the university is located in county the university proposes to open the center for use by students of the district aquatics program such use would be regulated by a contract between the university and the county board_of education a public body and governmental instrumentality of the district which is a political_subdivision of the state also the university proposes to open the swimming pools at the center for use in the interscholastic swimming competitions sponsored by the commission a governmental agency of the state persons being recruited by the university as students faculty and staff the university proposes to open the center to persons who are visiting the university while being recruited as students faculty and staff members undergoing health and fitness appraisals for which there is a fee the university proposes to make available to the members of the center health and fitness appraisals the health and fitness appraisals will be conducted by university employees the additional fee charged for the appraisal will be retained by the university and is intended solely to cover the cost of the appraisals use by members of university-employed personal trainers for which there is a fee the university proposes to make available to the members of the center the services of personal trainers the personal trainers will be employed by the university the additional fee charged for_the_use_of personal training services will be retained by the university and is intended to cover the cost of the training including the cost of employing personal trainers use by members of equipment necessary for outdoor recreational activities for which there is a fee the university proposes to rent outdoor recreational equipment such as canoes bicycles skis etc to the members of the center the equipment is owned by the university the rental counter located in the center is operated by university employees the additional fee charged for the rental is retained by the university and is intended solely to cover the cost of upkeep and periodic replacement of the equipment use of juice bar which is located in an area accessible to the public by nonmembers a juice bar located in an area of the center open to the general_public serves snacks such as juice and muffins the juice bar is operated by university employees the university proposes to open the juice bar for use by the general_public law and analysis sec_103 excludes from gross_income interest on any state_or_local_bond sec_103 provides that sec_103 shall not apply to any private_activity_bond which is not a qualified_bond within the meaning of sec_141 sec_141 provides that the term private_activity_bond means any bond issued as part of an issue which meets the private_business_use_test under sec_141 and the private_security_or_payment_test under sec_141 or the private_loan_financing_test under sec_141 regulations private_activity_bond tests serve to identify arrangements that have the potential to transfer the benefits of tax-exempt_financing as well as arrangements that actually transfer these benefits to a nongovernmental person under sec_1_141-2 of the income_tax under sec_141 the private_business_use_test is met by an issue if more than percent of the proceeds of the issue are used for any private_business_use sec_1_141-3 provides that for the purpose of the private_business_use_test the use of financed property is treated as the direct use of proceeds under sec_141 private_business_use means use directly or indirectly in a trade_or_business carried on by any person other than a governmental_unit under sec_1_141-1 a governmental person is a state or any local governmental_unit as defined in sec_1_103-1 or any instrumentality thereof sec_1_103-1 defines a state or governmental_unit in part as any state or political_subdivision thereof sec_1_103-1 also provides that a political_subdivision for purposes of sec_103 denotes any division of any state_or_local_governmental_unit which is a municipal corporation or which has been delegated the right to exercise part of the sovereign power of the unit as examples of what may be considered a political_subdivision of a state_or_local_governmental_unit sec_1_103-1 lists special assessment districts and divisions such as road water sewer gas light reclamation drainage irrigation levee school harbor port improvement and similar districts and divisions of any such unit under sec_141 any activity carried on by a person other than a natural_person shall be treated as a trade_or_business sec_141 provides that government_use means any use other than a private_business_use sec_1_141-3 provides that any arrangement that conveys special legal entitlements for beneficial use of bond proceeds or of financed property that are comparable to special legal entitlements described in sec_1_141-3 or results in private_business_use sec_1_141-3 provides that when the financed property is not available for use by the general_public within the meaning of sec_1_141-3 private_business_use may be established solely on the basis of a special economic benefit to one or more nongovernmental persons even if those nongovernmental persons have no special legal entitlements to use of the property sec_1_141-3 further provides that in determining whether special economic benefit gives rise to private_business_use it is necessary to consider all of the facts and circumstances including one or more of the following factors a whether the financed property is functionally related or physically proximate to property_used_in_the_trade_or_business of a nongovernmental person b whether only a small number of nongovernmental persons receive the special economic benefit and c whether the cost of the financed property is treated as depreciable by any nongovernmental person sec_1_141-3 provides that use as a member of the general_public general_public use is not private_business_use sec_1_141-3 further provides that use of financed property by nongovernmental persons in their trades or business is treated as general_public use only if the property is intended to be available and in fact is reasonably available for use on the same basis by natural persons not engaged in a trade_or_business sec_1_141-3 provides that use of bond proceeds under an arrangement that conveys priority rights or other preferential benefits is not use on the same basis as the general_public sec_1_141-3 further provides that arrangements providing for use that is available to the general_public at no charge or on the basis of rates that are generally applicable and uniformly applied do not convey priority rights or other preferential benefits the direct use of the center by the individuals comprising each proposed user group would constitute use by natural persons in order to meet the private_business_use_test the proposed use must be directly or indirectly in a trade_or_business by any person other than a governmental_unit as represented by the issuer the proposed use by the individual users would be for personal health recreational and educational_purposes and not in a trade_or_business under sec_141 use of proceeds by natural persons not engaged in a trade_or_business does not constitute private_business_use and thus would not meet the private_business_use_test of sec_141 the university will be directly or indirectly benefitting by the use of the center by the proposed user groups or for the proposed uses however the university is an integral part of the state similarly use of the center by the employees of the hospital and their spouses and dependent_children will inure indirectly to the benefit of the hospital which is an instrumentality of the state likewise the county board_of education is a governmental instrumentality of the district which is a political_subdivision of the state and the commission is an agency of the state accordingly under sec_1_103-1 and sec_1_141-1 use of proceeds by the university as an integral part of the state the hospital and county board_of education as governmental instrumentalities and the commission as an agency of the state is use by governmental units within the meaning of sec_141 and thus does not meet the private_business_use_test of sec_141 the university may contract with individuals to make one or more presentations as part of the on-campus programs sponsored presented and operated by the university such as professional enrichment conferences there is potential for an indirect beneficial use of the center by these contracted individuals because such programs will include the use of the center by program participants this potential however is eliminated by the representation that the center will not be used by contracted individuals for their presentations and the compensation paid to the contracted individuals will be a flat fee not based upon the number of program participants the use of the center by the participants at the professional enrichment conferences and the university-sponsored non-credit classes as well as the use of the juice bar at the center are intended to be available and will be reasonably available to nongovernmental persons in a trade_or_business on the same basis as natural persons not engaged in a trade_or_business therefore under sec_1_141-3 any use in a trade_or_business by nongovernmental persons would not be private_business_use conclusion as demonstrated above none of the proposed user groups or proposed uses involve any use of the center by a nongovernmental person in a trade_or_business that is taken into account for purposes of the private_business_use_test accordingly use of the center by the proposed user groups and for the proposed uses would not constitute private_business_use under sec_141 of the code except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter under any other provision of the code or regulation thereunder including sec_103 and sec_141 through specifically no opinion is expressed concerning whether interest on the bonds is excludable from gross_income under sec_103 this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of the letter is being sent to your authorized representative the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for a ruling it is subject_to verification on examination sincerely assistant chief_counsel exempt_organizations employment_tax government entities by timothy l jones assistant branch chief tax exempt bonds branch
